DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-3, 5-11, 13-16, and 18-23 have been considered but are moot in view of the new ground(s) of rejection.  

Response to Amendment
Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is 
Because this/these claim limitations are being interpreted under 35 U.S.C. 2(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
5. 	Claim 13 is objected to because of the following informalities: "each illumination device" recited in line 5 should be changed to "each illumination module". Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.


Claims 1-3 and 13-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kuchel (US Patent 5,135,309) in view of Tseng et al. (US Publication 2015/0187140, hereinafter Tseng).
Regarding claim 1, Kuchel discloses a method for collecting, over a minimum and a maximum distance, three-dimensional data of a scene using an optoelectronic system, the method comprising: 
sequentially illuminating the scene with a plurality of light patterns, wherein each light pattern has a respective period (Kuchel, col. 9, lines 30-35, bar patterns are projected in sequence by three projectors; col. 3, lines 17-20, three bar patterns having the same or slightly different periods); 
sequentially collecting a scene-reflected portion of each of the light patterns and converting each collected portion into a respective signal set, wherein each scene-reflected portion is characterized by a respective plurality of ambiguity values and a minimum disparity value, and each signal set corresponds to a respective one of the light patterns (Kuchel, col. 9, lines 30-35, images are recorded by camera and processed in sequence; terms (n+di)*P of equations 5-7 represent ambiguity values and a minimum disparity value therein; equations 5-7 each corresponds to the image captured from each projection P1-P3); 
determining a plurality of candidate three-dimensional data sets, wherein each candidate three-dimensional data set within the plurality is determined from a respective one of the signal sets (Kuchel, equations 8-13 determines data sets for each projected pattern); and 
Kuchel, col. 7, lines 22-34, object coordinate x, y, and z are computed, which are the three-dimensional data of the scene);
Kuchel disclose object distance (Kuchel, column 8, lines 51-64, object distance) but does not explicitly disclose:
wherein the minimum distance corresponds to a smallest realistic distance;
discarding disparity values corresponding to distances smaller than the minimum distance.
Tseng discloses wherein the minimum distance corresponds to a smallest realistic distance; discarding disparity values corresponding to distances smaller than the minimum distance (Tseng, para. 0054, discloses depth frames with distances of the surfaces of the real object from the depth camera as small as a specific threshold and considered as a smallest realistic distance. Depth frames with distances of the surfaces of the real object from the depth camera 221 that are smaller than a specific threshold are excluded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tseng’s features into Kuchel’s invention for optimizing and improving the depth measurement.

Regarding claim 2, Kuchel-Tseng discloses the method of claim 1, wherein sequentially illuminating the scene with a plurality of light patterns includes generating each light pattern from a respective illumination module, and sequentially collecting the scene-reflected portion of each of the light patterns includes collecting the scene-reflected Kuchel, fig. 1, P1-P3; col. 3, lines 17-23, the intensities of the bar patterns are detected at each camera pixel).

Regarding claim 3, Kuchel-Tseng discloses the method of claim 2, 
wherein the illumination modules have different respective baselines, and the illumination modules have substantially equal focusing distances and the imaging module has an imaging distance and, optionally wherein the imaging distance is substantially equal to an individual focusing distance (Kuchel, fig. 1, different baseline of P1-P3, imaging distance a(k) is substantially equal to focus distance a of P1-P3).

Regarding claims 13-16, these claims comprise limitations substantially the same as claims 1-3; therefore they are rejected by similar rationale.

8.	Claims 1, 2, 5, 6, 13, 14, 18, 19, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Appia (US Publication 2015/0022644) in view of Tseng et al. (US Publication 2015/0187140, hereinafter Tseng).
Regarding claim 1, Appia discloses a method for collecting, over a minimum and a maximum distance, three-dimensional data of a scene using an optoelectronic system, the method comprising: 
sequentially illuminating the scene with a plurality of light patterns, wherein each light pattern has a respective period (Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, projecting a structured light pattern onto a scene, the structured light pattern has a period “low frequency”; sequentially projecting an adaptive light pattern onto the scene, the adaptive structured light pattern has another period “high frequency”); 
sequentially collecting a scene-reflected portion of each of the light patterns and converting each collected portion into a respective signal set, wherein each scene-reflected portion is characterized by a respective plurality of ambiguity values and a minimum disparity value, and each signal set corresponds to a respective one of the light patterns (Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, capturing a first image of the scene structured light pattern onto a scene; sequentially capturing a second image of the scene on which the adaptive light pattern is projected; the first image and the second image are characterized by a first disparity map and a second disparity map respectively, and by portion of different light pattern); 
determining a plurality of candidate three-dimensional data sets, wherein each candidate three-dimensional data set within the plurality is determined from a respective one of the signal sets (Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, generating the a plurality of depth map based on the first disparity map and the second disparity map); and 
determining three-dimensional data of the scene from the plurality of candidate three-dimensional data sets (Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, fig.6,  generating depth image using the second depth map based on obtaining the first and the second depth map).
Appia disclose object distance (Appia, para. 0033, object distance) but does not explicitly disclose:
wherein the minimum distance corresponds to a smallest realistic distance;

Tseng discloses wherein the minimum distance corresponds to a smallest realistic distance; discarding disparity values corresponding to distances smaller than the minimum distance (Tseng, para. 0054, discloses depth frames with distances of the surfaces of the real object from the depth camera as small as a specific threshold and considered as a smallest realistic distance. Depth frames with distances of the surfaces of the real object from the depth camera 221 that are smaller than a specific threshold are excluded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tseng’s features into Appia’s invention for optimizing and improving the depth measurement.

Regarding claim 2, Appia-Tseng discloses the method of claim 1, wherein sequentially illuminating the scene with a plurality of light patterns includes generating each light pattern from a respective illumination module, and sequentially collecting the scene-reflected portion of each of the light patterns includes collecting the scene-reflected portions with an imaging module wherein the imaging module has a plurality of pixels (Appia, para’s 0024 and 0032, imaging sensor component includes a plurality of pixels; each pixel in the pattern is located relative to pixels in the captured image).

Regarding claim 5, Appia-Tseng discloses the method of claim 1, wherein the periods are substantially different from each other, and the minimum disparity values are different Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, projecting a structured light pattern onto a scene, the structured light pattern has a period “low frequency”; sequentially projecting an adaptive light pattern onto the scene, the adaptive structured light pattern has another period “high frequency”; the first image and the second image are characterized by a first disparity map and a second disparity map respectively).

Regarding claim 6, Appia-Tseng discloses the method of claim 1, wherein each plurality of ambiguity values is characterized by a maximum value related to the minimum distance, and a minimum value substantially equal to zero (Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, projecting a structured light pattern onto a scene, the structured light pattern has a period “low frequency”; sequentially projecting an adaptive light pattern onto the scene, the adaptive structured light pattern has another period “high frequency”; the first image and the second image are characterized by a first disparity map and a second disparity map respectively. Each plurality of ambiguity values can obviously be characterized by a maximum value related to the minimum distance, and a minimum value substantially equal to zero for the purpose of optimizing and improving the depth measurement).

Regarding claims 13, 14, 18 and 19, these claims comprise limitations substantially the same as claims 1, 2, 5 and 6; therefore they are rejected by similar rationale.

Regarding claim 23, Appia-Tseng discloses a host device comprising an optoelectronic system according to claim 13, wherein the host device is operable to use the three-dimensional data of the scene determined by the optoelectronic system for one or more functions executed by the host device (Appia, fig. 5, a device configured to use the adaptive light pattern to generate depth images of a scene and/or objects).

9.	Claims 3, 7-11, 15, 16, 20, 21 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Appia-Tseng, as applied to claims 1 and 13 above, in view of Kuchel et al. (US Patent 5,135,309, hereinafter Kuchel). 
Regarding claim 3, Appia-Tseng discloses the method of claim 2, but does not explicitly disclose wherein the illumination modules have different respective baselines, and the illumination modules have substantially equal focusing distances and the imaging module has an imaging distance and, optionally wherein the imaging distance is substantially equal to an individual focusing distance.
Kuchel discloses wherein the illumination modules have different respective baselines, and the illumination modules have substantially equal focusing distances and the imaging module has an imaging distance and, optionally wherein the imaging distance is substantially equal to an individual focusing distance (Kuchel, fig. 1, different baseline of ref. P1-P3, imaging distance a(k) is substantially equal to focus distance a of P1-P3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuchel’s features into Appia-Tseng’s invention for optimizing and improving the depth measurement.

Regarding claim 7, Appia-Tseng discloses the method of claim 1, wherein each candidate three-dimensional data set includes a collection of possible disparity values derived from: 
a) the period of the corresponding light pattern (Appia, para’s 0030-0037, disparity derived from different frequency/period of the first light pattern and adaptive light pattern), 
b) the plurality of ambiguity values of the corresponding scene-reflected portion (Appia, para. 0008, disparity derived from different region of the first light pattern and the adaptive light pattern), 
c) the minimum disparity value of the corresponding scene-reflected portion (Appia, para’s 0008,0030-0037, selecting the disparity values based on the minimum disparity value corresponding to the first light pattern and adaptive light pattern), 
 	f) the pixel size (Appia, para. 0008, disparity derived from different region of the first light pattern and the adaptive light pattern).
Appia-Tseng does not explicitly disclose:
d) the baseline and the focusing distance of the corresponding illumination module,
e) the imaging distance of the imaging module.
Kuchel discloses:
d) the baseline and the focusing distance of the corresponding illumination module, and 
e) the imaging distance of the imaging module (Kuchel, fig. 1, different baseline of ref. P1-P3, imaging distance a(k) is substantially equal to focus distance a of P1-P3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuchel’s features into Appia-Tseng’s invention for optimizing and improving the depth measurement.

	Regarding claim 8, Appia-Tseng-Kuchel discloses the method of claim 7, wherein the extent of the collection of possible disparity values is proportional to the plurality of ambiguity values of the corresponding reflected portion (Appia, para. 0016, some regions of a scene may be farther away than others and/or some objects in the scene may have finer details than others.  Further, the colors of objects in the scene also affect the pattern captured in an image. The extent of the set of possible disparity values is therefore proportional to the difference in corresponding reflected regions).

Regarding claim 9, Appia-Tseng-Kuchel discloses the method of claim 7, wherein determining three-dimensional data of the scene from the plurality of candidate three-dimensional data sets includes determining a plurality of optoelectronic system constants (Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, the adaptive digital structured light device uses among others at least a projector component and an imaging sensor component to project light and capturing images of the light reflected on a scene or an object. These components represent system constants based on which disparity values are determined when determining three-dimensional data of the scene from the plurality of candidate three-dimensional data sets).

Regarding claim 10, Appia-Tseng-Kuchel discloses the method of claim 9, wherein determining three-dimensional data of the scene from the plurality of candidate three-dimensional data sets includes using at least a portion of the optoelectronic system constants to select one ambiguity value from the plurality of ambiguity values for each Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, the adaptive digital structured light device uses among others at least a projector component and an imaging sensor component to project light and capturing images of the light reflected on a scene or an object. These components represent system constants based on which disparity values are determined when determining three-dimensional data of the scene from the plurality of candidate three-dimensional data sets).

Regarding claim 11, Appia-Tseng-Kuchel discloses the method of claim 10, further including using a ceiling function to select one ambiguity value from the plurality of ambiguity values for at least one corresponding light pattern, and, optionally, including selecting one disparity value for each corresponding light pattern from the corresponding collection of possible disparity values using the selected one ambiguity value corresponding to the same light pattern, and the minimum disparity value corresponding to the same light pattern (Appia, para’s 0008, 0009, 0021-0026 and 0031-0037, applying ceiling function to select a candidate among a plurality of candidates is a known practice in the art. Selecting one disparity value for each corresponding light pattern from the corresponding collection of possible disparity values using the selected one ambiguity value corresponding to the same light pattern, and the minimum disparity value corresponding to the same light can be used for optimizing and improving the depth measurement).

Regarding claim 22, Appia-Tseng discloses the optoelectronic system of claim 13, but does not explicitly disclose wherein each of the illumination modules comprises a respective periodic array of light emitting elements.
	Kuchel discloses wherein each of the illumination modules comprises a respective periodic array of light emitting elements (Kuchel, Abstract, several bar patterns are projected in sequence on the object O to be measured by time-division multiplexing, and images of the bar patterns are recorded by a camera K.  The phases of each bar pattern, as distorted by the object, are calculated for preselected image points by a computer connected with the camera.  For each image point, the calculated phases for one of said 
bar patterns are compared to the phases calculated for at least one other of said bar patterns, thereby producing a beat frequency which can be used to determine height measurements in the direction of the camera axis z.  In order to increase the range of the height measurements, at least two beat frequencies of quite different effective wavelengths are generated and evaluated. Different systems are disclosed for generating the different beat frequencies. In one embodiment, the bar patterns are projected by three 
different projectors P1-P3 which are inclined at different angles relative to each other).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuchel’s features into Appia-Tseng’s invention for optimizing and improving the depth measurement.

Regarding claims 15, 16, 20 and 21, these claims comprise limitations substantially the same as claims 3, 7, and 8; therefore they are rejected by similar rationale.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484